 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1603 
In the House of Representatives, U. S.,

September 30 (legislative day, September 29), 2010
 
RESOLUTION 
Expressing support for designation of September 2010 as National Craniofacial Acceptance Month. 
 
 
Whereas there are 100,000 children born each year in the United States with a craniofacial anomaly affecting the head, neck, extremities, or organs; 
Whereas craniofacial treatment will often last from infancy to adulthood; 
Whereas it is not uncommon for one to undergo multiple surgeries before reaching adulthood; 
Whereas most craniofacial conditions affect individuals and their families physically, mentally, and socially; 
Whereas in the past 30 years, many medical procedures have been developed to help improve the quality of life for those affected by craniofacial anomalies; 
Whereas the number of physicians specializing in treating these rare and complex conditions is very small; 
Whereas many groups have developed to help advocate on the behalf of those with craniofacial anomalies and to encourage greater acceptance and support of individuals with craniofacial anomalies; and 
Whereas September 2010 would be an appropriate month to designate as National Craniofacial Acceptance Month: Now, therefore, be it  
 
That the House of Representatives supports the designation of National Craniofacial Acceptance Month to encourage all citizens to become better informed of craniofacial conditions and advances in medical treatment. 
 
Lorraine C. Miller,Clerk.
